 



Exhibit 10.2
AGREEMENT OF SALE AND PURCHASE
ORTHOPAEDICS INDIANAPOLIS SURGICAL ASSOCIATES, LLC
An Indiana liability company
as the Seller
and
HEALTHCARE REALTY TRUST INCORPORATED
A Maryland corporation
as the Purchaser
For the Sale and Purchase of:

      The OrthoIndy Medical Office Building
8450 Northwest Boulevard
Indianapolis, Indiana 46278   The Indiana Orthopaedic Hospital Building
8400 Northwest Boulevard
Indianapolis, Indiana 46278

June 22, 2006

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page TABLE OF CONTENTS

 
           
ARTICLE I
  Definitions     3  
 
           
ARTICLE II
  Agreement to Sell and Purchase     9  
 
           
2.1
  Agreement to Sell and Purchase     9  
 
           
ARTICLE III
  Purchase Price and Earnest Money     9  
 
           
3.1
  Payment of Purchase Price     9  
3.2
  Earnest Money     9  
 
           
ARTICLE IV
  Items to be Furnished to Purchaser by Seller     10  
 
           
4.1
  Due Diligence Materials     10  
4.2
  Due Diligence Review     10  
4.3
  Permitted Exceptions     11  
4.4
  Service Contracts     11  
4.5
  Additional Exceptions     12  
 
           
ARTICLE V
  Representations, Warranties, Covenants and Agreements     12  
 
           
5.1
  Representations and Warranties of Seller     12  
5.2
  Covenants and Agreements of Seller     14  
5.3
  Representations and Warranties of Purchaser     15  
 
           
ARTICLE VI
  Conditions to the Seller’s and Purchaser’s Obligations     15  
 
           
6.1
  Conditions to the Purchaser’s Obligations     15  
6.2
  Failure of Conditions to Purchaser’s Obligations     16  
6.3
  Condition to the Seller’s Obligations     17  
 
           
ARTICLE VII
  Provisions with Respect to the Closing     18  
 
           
7.1
  Seller’s Closing Obligations     18  
7.2
  Purchaser’s Closing Obligations     19  
 
           
ARTICLE VIII
  Expenses of Closing     19  
 
           
8.1
  Adjustments     19  
8.2
  Closing Costs     19  
8.3
  Commissions/Broker’s Fees     20  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
ARTICLE IX
  Default and Remedies     22  
 
           
9.1
  Seller’s Default; Purchaser’s Remedies     22  
9.2
  Purchaser’s Default; Seller’s Remedies     22  
 
           
ARTICLE X
  Miscellaneous     23  
 
           
10.1
  Survival     23  
10.2
  Right of Assignment     23  
10.3
  Notices     24  
10.4
  Entire Agreement; Modifications     25  
10.5
  Applicable Law; Venue     25  
10.6
  Captions     25  
10.7
  Binding Effect     25  
10.8
  Time is of the Essence     25  
10.9
  Waiver of Conditions     26  
10.10
  Severability     26  
10.11
  No Recording     26  
10.12
  Attorneys’ Fees     26  
10.13
  Independent Consideration     26  
10.14
  Escrow Agent     26  
10.15
  Third-Party Beneficiaries     27  

ii



--------------------------------------------------------------------------------



 



AGREEMENT OF SALE AND PURCHASE
     THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is made and entered
into by and between ORTHOPAEDICS INDIANAPOLIS SURGICAL ASSOCIATES, L.L.C., an
Indiana liability company (“Seller”), and HEALTHCARE REALTY TRUST INCORPORATED,
a Maryland corporation (“Purchaser”). Seller and Purchaser are sometimes
collectively referred to herein as the “Parties”.
Recitals
     A. Seller is the owner of the Property (as hereinafter defined).
     B. Seller desires to sell the Property to Purchaser, and Purchaser desires
to purchase the Property from Seller on the terms and conditions contained in
this Agreement.
     NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00)
(“Independent Consideration”), the mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
ARTICLE I.
Definitions
     In addition to any other terms defined in the body of this Agreement, as
used herein (including any Exhibits attached hereto), the following terms shall
have the meanings indicated in this Article I:
     “Affidavit” shall have the meaning ascribed to such term in Section 4.3
below.
     “Bill of Sale” shall mean a Bill of Sale and Assignment in the form
attached as Exhibit B hereto, and sufficient to transfer the Personal Property
to Purchaser.
     “Business Day(s)” shall mean calendar days other than Saturdays, Sundays
and legal holidays.
     “Certificate of Non-Foreign Status” shall mean a certificate dated as of
the Closing Date, addressed to Purchaser and duly executed by Seller, in the
form of Exhibit C attached hereto.
     “Closing” shall mean the consummation of the Transaction as provided for
herein, to be conducted in escrow by the Title Company, or at such location as
the Parties may mutually agree in writing.

3



--------------------------------------------------------------------------------



 



     “Closing Certificate” shall mean a certificate in the form of Exhibit D
wherein Seller shall represent that the representations and warranties of Seller
contained in Article V of this Agreement are true and correct without exception
as of the Closing Date as if made on and as of the Closing Date.
     “Closing Date” shall mean the actual day on which the Transaction is closed
with the transfer of title to the Property to Purchaser. The Parties agree that
the Closing Date shall be not later than five (5) days following the expiration
of the Due Diligence Period, unless extended as specifically provided in this
Agreement.
     “Closing Statement” shall have the meaning ascribed to such term in Section
7.1 below.
     “Deed” shall mean a deed containing special warranties of title by Seller
in the form of Exhibit E, executed by Seller, as grantor, in favor of Purchaser
(or its permitted assignee) as grantee, conveying the Land and Improvements to
Purchaser, subject only to the Permitted Exceptions.
     “Due Diligence Materials” shall have the meaning ascribed to such term in
Section 4.1 hereof.
     “Due Diligence Period” shall mean that period of time beginning on the
Effective Date and ending on the 28th calendar day thereafter (and subject to
extension as described in Section 4.1 below).
     “Earnest Money” shall mean the sum of $2,500,000.00.
     “Effective Date” shall mean the later of the two (2) dates on which this
Agreement is signed and all changes initialed by the Parties, as indicated by
their signatures below.
     “Engineering Documents” shall mean all site plans, soil and substrata
studies, architectural drawings, plans and specifications, engineering plans and
studies, floor plans, landscape plans, and other plans and studies, if any, that
relate to the Property which are currently in the possession of Seller.
     “Exception Documents” shall mean true, correct and legible copies of each
document listed as an exception to title on the Title Commitment.
     “Existing IOH LLC Lease” shall mean the 100% net lease in place as of the
Effective Date between Seller, as landlord, and IOH LLC, as tenant, with respect
to the Hospital and related Improvements.
     “Existing OrthoIndy Lease” shall mean the 100% net lease in place as of the
Effective

4



--------------------------------------------------------------------------------



 



Date between Seller, as landlord, and OrthoIndy, as tenant, with respect to the
MOB and related Improvements.
     “Existing Leases” shall mean the Existing IOH LLC Lease and Existing
OrthoIndy Lease, collectively.
     “Fixtures” shall mean all permanently affixed equipment, machinery,
fixtures, and other items of real property, including all components thereof,
now and hereafter located in, on or used in connection with, and permanently
affixed to or incorporated into the Improvements or on the Land, including,
without limitation, all furnaces, boilers, heaters, electrical equipment,
heating, plumbing, lighting, ventilating, refrigerating, incineration, air and
water pollution control, waste disposal, air-cooling and air-conditioning
systems and apparatus, sprinkler systems and fire and theft protection
equipment, and built-in vacuum, cable transmission, oxygen and similar systems,
all of which, to the greatest extent permitted by law, are hereby deemed by the
parties hereto to constitute real estate, together with all replacements,
modifications, alterations and additions thereto. Fixtures shall not include any
trade fixtures owned or leased from third parties by OrthoIndy or IOH LLC.
     “Hazardous Materials” shall mean any substance, including without
limitation, asbestos or any substance containing asbestos and deemed hazardous
under any Hazardous Materials Law, the group of organic compounds known as
polychlorinated biphenyls, flammable explosives, radioactive materials,
infectious wastes, biomedical and medical wastes, chemicals known to cause
cancer or reproductive toxicity, pollutants, effluents, contaminants, emissions
or related materials and any items included in the definition of hazardous or
toxic wastes, materials or substances under any Hazardous Materials Law.
     “Hazardous Materials Law” shall mean any local, state or federal law
relating to environmental conditions and industrial hygiene, including, without
limitation, the Resource Conservation and Recovery Act of 1976 (“RCRA”), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), as amended by the Superfund Amendments and Reauthorization Act of
1986 (“SARA”), the Hazardous Materials Transportation Act, the Federal Water
Pollution Control Act, the Clean Air Act, the Clean Water Act, the Toxic
Substances Control Act, the Safe Drinking Water Act, and all similar federal,
state and local environmental statutes, ordinances and the regulations, orders,
or decrees now or hereafter promulgated thereunder.
     “Hospital” shall mean the approximately 117,525 square foot space that
Indiana Orthopaedic Hospital occupies located on the Land.
     “IOH LLC” shall mean Indiana Orthopaedic Hospital, LLC.
     “Improvements” shall mean (a) the Hospital, and (b) the MOB, together with
all other

5



--------------------------------------------------------------------------------



 



improvements, structures and Fixtures located on the Land, including, without
limitation, landscaping, parking lots and structures, roads, drainage facilities
and all above ground and underground utility structures, equipment systems and
other infrastructure.
     “Independent Consideration” has the meaning set forth in the preamble.
     “Intangible Property” means all Permits and other intangible property or
any interest therein now or on the Closing Date owned or held by Seller in
connection with the Land and/or the Improvements, or with the use thereof,
including trade names, water rights and reservations, zoning rights, business
licenses and warranties (including those relating to construction or
fabrication) related to the Land, the Improvements, or any part thereof;
provided, however, “Intangible Property” shall not include the general corporate
trademarks, service marks, logos or insignia or books and records of Seller, and
accounts receivable.
     “Land” shall mean the real property described Exhibit A hereto.
     “Laws” means all federal, state and local laws, moratoria, initiatives,
referenda, ordinances, rules, regulations, standards, orders and other
governmental requirements, including, without limitation, those relating to the
environment, zoning, land use, planning, health and safety, disabled or
handicapped persons.
     “MOB” shall mean the approximately 58,474 medical office building located
on the Land.
     “New IOH LLC Master Lease” shall mean the Master Lease Agreement entered
into between Purchaser, as landlord, and IOH LLC, as tenant, on the Effective
Date for the lease of the Hospital and related Improvements from and after the
Closing, the performance of which by each party is contingent only upon the
occurrence of the Closing.
     “New OrthoIndy Master Lease” shall mean the Master Lease Agreement entered
into between Purchaser, as landlord, and OrthoIndy, as tenant, on the Effective
Date for the lease of the MOB and related Improvements from and after the
Closing, the performance of which by each party is contingent only upon the
occurrence of the Closing.
     “Objection Notice” shall have the meaning ascribed to such term in
Section 4.2 below.
     “OrthoIndy” shall mean Orthopaedics-Indianapolis P.C.
     “Permits” shall mean all permits, licenses, approvals, entitlements and
other governmental, quasi-governmental and non-governmental authorizations
including, without limitation, certificates of occupancy, required in connection
with the ownership, planning, development, construction, use, operation or
maintenance of the Land or the Improvements. As

6



--------------------------------------------------------------------------------



 



used herein, “quasi-governmental” shall include the providers of all utility
services to the Land or the Improvements.
     “Permitted Exceptions” shall have the meaning ascribed to such term in
Section 4.3.
     “Personal Property” shall mean, collectively, the Intangible Property,
Warranties, Engineering Documents, and Tangible Personal Property.
     “Phase I” shall mean the Phase I Environmental Site Assessment performed by
Sagamore Environmental Services, Inc. dated May 27, 2003, pertaining to the MOB.
     “Property” shall mean, collectively, (a) the Land and the Improvements,
together with all appurtenant interests, and (b) the Personal Property. As used
in the foregoing, “appurtenant interests” shall mean those interests that
permissibly pass by operation of law with the conveyance by Seller of the Land
and Improvements.
     “Property Documents” shall mean (i) 2005 year-to-date budget Property level
financial statement detail, (ii) 2003 — 2005 year-to-date OrthoIndy financial
statement detail, (iii) 2005 year-to-date financial statement detail and five
(5) year proforma for IOH LLC, and (iv) the real estate tax bills for the Land
and Improvements for 2005.
     “Purchase Price” shall mean $65,000,000.00, inclusive of the Earnest Money,
and which shall be adjusted at Closing pursuant Article VIII of this Agreement.
     “Service Contracts” shall mean all service contracts or other agreement or
instrument affecting all or a portion of the Property, a complete list of which
is attached hereto as Exhibit F.
     “Subleases” shall mean all subleases and other occupancy arrangements
affecting the Property or any portion thereof.
     “Survey” shall mean an ALTA/ASCM Land Survey (a) prepared by Civil Design,
LLP and updated not earlier than twenty (20) days prior to the Effective Date,
(b) certified to Purchaser and its designee, (c) keyed to the Title Commitment,
and (d) meeting the “Minimum Standard Detail Requirements for ALTA/ASCM Land
Title Surveys” as adopted by the American Land Title Association and American
Congress on Surveying and Mapping in 1992 and which shall include Items 1, 2, 3,
4, 6, 7(a) and (b), 8, 9, 10, 11, and 13 of Table A thereof.
     “Tangible Personal Property” shall mean all furnishings, equipment, tools,
machinery, fixtures, appliances and all other tangible personal property owned
by Seller and located on or about the Land or Improvements or used in connection
with the operation thereof, a description of which shall be attached as
Exhibit B to the Bill of Sale. Tangible Personal Property shall not include any
personal property or trade fixtures owned by or leased from any third parties by

7



--------------------------------------------------------------------------------



 



OrthoIndy or IOH LLC.
     “Termination Notice” shall have the meaning ascribed to such term in
Section 4.2 below.
     “Termination of Existing IOH LLC Lease” shall mean the Termination of Lease
Agreement between Seller, as landlord, and IOH LLC, as tenant, of the Existing
IOH LLC Lease, which shall be effective upon the Closing of the Transaction and
shall provide that IOH LLC shall have no further duties, obligations, or
liabilities under the Existing IOH LLC Lease from and after the termination of
the same.
     “Termination of Existing OrthoIndy Lease” shall mean the Termination of
Lease Agreement between Seller, as landlord, and OrthoIndy, as tenant, of the
Existing OrthoIndy Lease, which shall be effective upon the Closing of the
Transaction and shall provide that OrthoIndy shall have no further duties,
obligations, or liabilities under the Existing OrthoIndy Lease from and after
the termination of the same.
     “Title Commitment” shall mean a current commitment for title insurance
(a) issued by the Title Company, (b) in the amount of the Purchase Price,
(c) showing Purchaser or its designee as the proposed insured, and (d) dated not
earlier than five (5) days prior to the Effective Date and down-dated within
five (5) days prior to the end of the Due Diligence Period, pursuant to the
terms of which the Title Company shall commit to issue the Title Policy to
Purchaser in accordance with the provisions of this Agreement, and reflecting
all matters which would be listed as exceptions to coverage on the Title Policy.
     “Title Company” shall mean Chicago Title Insurance Corporation (Attn:
Michael J. Sibbing).
     “Title Policy” shall mean a title policy issued by the Title Company in
accordance with the Title Commitment, subject only to the Permitted Exceptions,
insuring Purchaser’s fee ownership interest in the Land and Improvements, with
liability in the amount of the Purchase Price, dated as of the Closing Date.
     “Transaction” shall mean the purchase and sale transaction contemplated by
this Agreement.
     “Warranties” shall mean all warranties, representations and similar
agreements pertaining to the Property.

8



--------------------------------------------------------------------------------



 



ARTICLE II.
Agreement to Sell and Purchase
     2.1 Agreement to Sell and Purchase. On the Closing Date, Seller shall, in
consideration for the Purchase Price and in accordance with the terms of this
Agreement, sell and deliver to Purchaser all of Seller’s rights, title and
interest in and to the Property, and Purchaser shall purchase the same.
ARTICLE III.
Purchase Price and Earnest Money
     3.1 Payment of Purchase Price. The Purchase Price shall be paid by
Purchaser at the Closing via wire transfer in United States currency to the
Title Company to be held in escrow for the benefit of Seller, subject to any
adjustments and pro-rations as described in Article VIII below.
     3.2 Earnest Money. Within three (3) Business Days following the Effective
Date, Purchaser shall deliver the Earnest Money to the Title Company. The
disposition of the Earnest Money shall be governed by the terms of this
Agreement.

9



--------------------------------------------------------------------------------



 



ARTICLE IV.
Items to be Furnished to Purchaser by Seller
     4.1 Due Diligence Materials. Seller has, prior to the Effective Date,
provided the Property Documents, the Service Contracts, and the Phase I to
Purchaser. Within five (5) Business Days after the Effective Date, Seller shall
deliver (or cause IOH LLC and/or OrthoIndy to deliver, as the case may be) to
Purchaser for its review the following:
     (a) True, correct, complete and legible copies of all Warranties, Permits,
and Engineering Documents;
     (b) True, correct, complete and legible copies of tax statements or
assessments for all personal property taxes assessed against the Personal
Property for the current and the two (2) prior calendar years;
     (c) A complete, itemized and detailed inventory of the Tangible Personal
Property;
     (d) True, correct, complete and legible copies of any and all litigation
files with respect to any pending litigation and claim files for any claims made
or threatened, the outcome of which might have an adverse effect on the Property
or the use and operation of the Property;
     (e) True, correct, and complete and legible copies of the Subleases and any
and all agreements or written understandings with respect to the Property or any
portion thereof not already provided;
     (f) The Title Commitment, together with the Exception Documents; and
     (g) The Survey.
     The foregoing, together with the Property Documents and the Phase I, are
collectively referred to in this Agreement as the “Due Diligence Materials”.
     In the event Seller fails to deliver the Due Diligence Materials or any
portion thereof to Purchaser within the five (5) Business Day time period set
forth above, the Due Diligence Period shall automatically be extended on a
day-for-day basis by the number of days which elapse between the expiration of
the five (5) Business Day time period and the date upon which Purchaser receives
the last of the Due Diligence Materials.
     4.2 Due Diligence Review. During the Due Diligence Period, Purchaser shall
be entitled to review the Due Diligence Materials, and to examine, inspect and
investigate the

10



--------------------------------------------------------------------------------



 



Property to determine whether it is acceptable to Purchaser. Seller shall grant
Purchaser and those acting by, through, or under Purchaser full and complete
access to the books and records of Seller with respect to the Property, and,
provided the Closing occurs, permit Purchaser to retain copies of such books
records. Purchaser and those acting by, through, and under Purchaser, shall be
entitled to make all inspections or investigations desired by Purchaser with
respect to the Property and shall have complete physical access thereto,
provided (1) Purchaser and those acting by, through, and under Purchaser shall
schedule any visits to, and inspections of, the Property at least one day in
advance with Seller, and (2) such access shall not unreasonably interfere with
IOH LLC’s or OrthoIndy’s operations at the Property. If Purchaser shall, for any
reason in Purchaser’s sole discretion, disapprove or be dissatisfied with any
aspect of such information, or the Property, then Purchaser shall be entitled to
terminate this Agreement by delivering a Termination Notice (herein so called)
to Seller at or before 5:00 p.m. CST on the last day of the Due Diligence
Period. If Purchaser’s written termination is timely made, then the Earnest
Money shall be immediately returned to Purchaser and thereafter neither Party
shall have any further obligations or liabilities to the other hereunder. If
Purchaser fails to timely deliver the Termination Notice, then, except as
otherwise provided herein, the Earnest Money shall thereafter be non-refundable,
but shall be credited to the Purchase Price at Closing, and Purchaser’s right to
terminate this Agreement pursuant to this Section 4.2 shall be of no further
force or effect.
     4.3 Permitted Exceptions. The term “Permitted Exceptions” shall mean:
(A) the matters shown as exceptions in the Title Commitment as of the expiration
of the Due Diligence Period and not objected to by Purchaser as described above,
or that Purchaser has otherwise agreed to accept; (B) those items shown on the
Survey as of the expiration of the Due Diligence Period and not objected to by
Purchaser as described above, or that Purchaser has otherwise agreed to accept;
(C) Laws existing with respect to the Property; (E) real estate taxes and
assessments for the current and future years, which are not yet due and payable
with respect to the Property or any portion thereof, and (F) the New IOH LLC
Master Lease and the New OrthoIndy Master Lease. The term “Permitted Exceptions”
shall expressly not include any of the so-called “standard exceptions” or
“pre-printed” exceptions which are subject to deletion by the Title Company upon
receipt of a standard owner’s affidavit, which Seller shall provide at Closing
(the “Affidavit”). Without limiting the foregoing, the Affidavit shall be in
such a form so as to, among other things, cause the Title Company to omit from
the Title Policy all exceptions for unfiled mechanic’s, materialmen’s or similar
liens and to provide “gap” coverage insuring the period from the effective date
of the Title Commitment through the date and time of recording of the Deed.
     4.4 Service Contracts. At or prior to the Closing, Seller shall cause each
of the Service Contracts to either be terminated or assigned to IOH LLC or
OrthoIndy, as appropriate. Seller shall be responsible for any termination fee
or other costs associated with such termination or assignment. Seller shall
indemnify, protect, defend and hold Purchaser harmless from and

11



--------------------------------------------------------------------------------



 



against all claims, damages, losses, suits, proceedings, costs and expenses
(including, but not limited to, reasonable attorneys’ fees) arising or accruing
under the Service Contracts (or any of them), whether prior to or after the
Closing Date.
     4.5 Additional Exceptions. In the event that at any time the Title
Commitment, Exception Documents, or Survey are modified prior to Closing (other
than the deletion or elimination of any item requested by Purchaser), Purchaser
shall have the right to review and approve or disapprove any such modification
and the Due Diligence Period as to such modification shall be for a period of
five (5) Business Days following the date of Purchaser’s receipt of such
modification, and the date of Closing, and all other time periods referred to
this Agreement shall be extended accordingly.
ARTICLE V.
Representations, Warranties, Covenants and Agreements
     5.1 Representations and Warranties of Seller. Seller represents and
warrants to Purchaser as follows:
     (a) Seller has good, marketable, and insurable fee simple title to the Land
and Improvements, and no third party holds any right of first offer, right of
first refusal or other restrictions on Seller’s rights of transfer, nor does
there exist any other form of transfer restriction with respect to the Property.
     (b) No party has been granted any license, lease or other right relating to
the use or possession of the Property, except for IOH LLC and OrthoIndy pursuant
to the Existing Leases and those parties claiming under them pursuant to the
Subleases.
     (c) As of the Closing, no brokerage or leasing commissions or other
compensation will be due or payable to any person, firm, corporation or other
entity with respect to, or on account of, the Existing Leases.
     (d) No pending condemnation, eminent domain, assessment or similar
proceeding or charge affecting the Property or any portion thereof exists.
Seller has not heretofore received any notice, and has no knowledge, that any
such proceeding or charge is contemplated. Seller has not received any notice of
a proposed increase in the assessed valuation of the Property.
     (e) Seller has the authority to execute and enter into this Agreement, and
shall have, as of Closing, full right, power and authority to consummate the
Transaction. The execution by Seller of this Agreement and the consummation by
Seller of the Transaction does not, and at the Closing will not, result in any
breach of any of the terms or provisions of or constitute a default or a
condition which upon the giving of notice or

12



--------------------------------------------------------------------------------



 



passage of time or both would ripen into a default under any indenture,
agreement, instrument or obligation to which Seller is a party.
     (f) No work has been performed or is in progress at the Property, and no
materials will have been delivered to the Property that might provide the basis
for a mechanic’s, materialmen’s or other lien against the Property or any
portion thereof, or amounts due for such work and material shall have been paid
or discharged to Purchaser’s satisfaction as of Closing.
     (g) There are no actions, suits or proceedings pending or threatened
against or affecting the Property or any portion thereof, either of the Existing
Leases or relating to or arising out of the ownership or operation of the
Property, or by any federal, state, county or municipal department, commission,
board, bureau or agency or other governmental instrumentality, other than those
disclosed to Purchaser pursuant to Section 4.1. All judicial proceedings
concerning the Property will be finally dismissed and terminated prior to the
Closing.
     (h) (1) No Hazardous Materials have been installed, used, generated,
manufactured, treated, handled, refined, produced, processed, stored or disposed
of, or otherwise present in, on or under the Property, except such material used
in the operation of the Property and medical businesses of OrthoIndy and IOH
LLC, all in accordance with applicable law and which have been disclosed to
Purchaser, (2) no activity has been undertaken on the Property which would cause
(i) the Property to become a hazardous waste treatment, storage or disposal
facility within the meaning of, or otherwise bring the Property within the ambit
of any Hazardous Material Law, (ii) a release or threatened release of Hazardous
Material from the Property within the meaning of, or otherwise bring the
Property within the ambit of any Hazardous Material Law or (iii) the discharge
of Hazardous Material into any watercourse, body of surface or subsurface water
or wetland, or the discharge into the atmosphere of any Hazardous Material which
would require a permit under any Hazardous Material Law, (3) no activity has
been undertaken with respect to the Property which would cause a violation or
support a claim under any Hazardous Material Law, (4) no investigation,
administrative order, litigation or settlement with respect to any Hazardous
Material is threatened or in existence with respect to the Property, (5) no
notice has been served on Seller, IOH LLC or OrthoIndy from any entity,
governmental body or individual claiming any violation of any Hazardous Material
Law, or requiring compliance with any Hazardous Material Law, or demanding
payment or contribution for environmental damage or injury to natural resources,
and (6) Seller has not obtained and is not required to obtain, and Seller has no
knowledge of any reason Purchaser will be required to obtain, any permits,
licenses, or similar authorizations to occupy, operate or use the Improvements
or any part of the Property by reason of any Hazardous Material Law.

13



--------------------------------------------------------------------------------



 



     (i) The sale of the Property as contemplated by this Agreement will not
cause a change in any licensing or similar requirements affecting the use or
operations of the Property, violate any Laws with respect to the use or
operations at the Property, or necessitate the filing with any governmental or
quasi-governmental authority of any notice regarding a change in ownership of
the Property.
     (j) There are no other agreements or understandings (whether oral or
written) with respect to the Property or any portion thereof, other than those
delivered (or to be delivered) pursuant to Section 4.1 above and the Existing
Leases.
     (k) The Property is free of violations of Laws; and the Improvements and
their use comply with all Laws, except that certain structural issues exist that
are disclosed in the Building Condition Report prepared by Breland Group, LLC
and issued to Purchaser, and which issues are being resolved.
     (l) The Property Documents are true, complete and accurate in all material
respects.
     To the extent circumstances first arise after the Effective Date but before
Closing which would render one or more of the above representations and
warranties no longer materially true and correct, Seller shall promptly (but no
later than at Closing) deliver written notice to Purchaser of such changed
circumstances. In such event, Purchaser may elect to (i) accept the Property
regardless of such change, and consummate the purchase and sale of the Property,
or (ii) terminate this Agreement by giving Seller written notice thereof within
ten (10) Business Days after Purchaser’s receipt of Seller’s notice of any such
change. The Closing Date shall be postponed, if necessary, to afford Purchaser
the benefit of the full ten (10) Business Day period. If Seller has not received
any such notice of termination from Purchaser within the ten (10) Business Day
period, Purchaser shall be deemed to have elected option (i). If this Agreement
is terminated in accordance with this Section, the Earnest Money shall be
refunded to Purchaser, this Agreement shall terminate, and neither Party shall
have any further duty or obligation hereunder. If Purchaser elects option (i),
then such representations and warranties shall be deemed to have been amended or
modified as set forth in Seller’s notice.
     5.2 Covenants and Agreements of Seller. Seller covenants and agrees with
Purchaser, from the Effective Date until the Closing or earlier termination of
this Agreement:
     (a) Seller shall: (i) operate the Property in the ordinary course of
business consistent with past practices; (ii) enter into no new agreements or
understanding (whether oral or written) with respect to the Property except as
shall be approved in writing by Purchaser; and (iii) fully maintain (or cause
IOH LLC and/or OrthoIndy, as

14



--------------------------------------------------------------------------------



 



the case may be, to fully maintain) the Property in at least as good condition
and repair as existed on the Effective Date.
     (b) Seller shall cause to be maintained in full force property insurance
upon the Improvements and Tangible Personal Property and general liability
insurance with respect to damage or injury to persons or property occurring on
or relating to operation of the Property in at least such amounts as are
maintained by Seller on the Effective Date.
     (c) Seller shall pay (or cause IOH LLC and/or OrthoIndy, as the case may
be, to pay) when due all bills and expenses of the Property.
     (d) Seller shall not, without the prior written consent of Purchaser,
create or voluntarily permit to be created any liens, easements or other
conditions affecting any portion of the Property or the uses thereof.
     5.3 Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that:
     (a) Purchaser has duly and validly authorized and executed this Agreement,
and has full right, power and authority to enter into this Agreement and to
consummate the Transaction, and the joinder of no person or entity will be
necessary to purchase the Property at Closing;
     (b) The execution by Purchaser of this Agreement and the consummation by
Purchaser or its assigns of the Transaction do not, and at the Closing will not,
result in any breach of any of the terms or provisions of or constitute a
default or a condition which upon the giving of notice or passage of time or
both would ripen into a default under any indenture, agreement, instrument or
obligation to which Purchaser is a party.
ARTICLE VI.
Conditions to the Seller’s and Purchaser’s Obligations
     6.1 Conditions to the Purchaser’s Obligations. The obligation of Purchaser
to purchase the Property from Seller is subject to the satisfaction of each of
the following conditions within the time periods set forth in each condition,
or, if no such time period is set forth, at the Closing:
     (a) The representations and warranties of Seller set forth in this
Agreement shall be true, complete and correct, or shall be deemed modified as
provided in Section 5.1 above.

15



--------------------------------------------------------------------------------



 



     (b) Purchaser shall have received the New IOH LLC Master Lease executed by
IOH LLC, and IOH LLC shall remain irrevocably committed to perform its
obligations under the New IOH LLC Master Lease (contingent only upon the Closing
of the Transaction) and shall not have repudiated the same.
     (c) Purchaser shall have received the New OrthoIndy Master Lease executed
by OrthoIndy and OrthoIndy shall remain irrevocably committed to perform its
obligations under the New OrthoIndy Master Lease (contingent only upon the
Closing of the Transaction) and shall not have repudiated the same.
     (d) Purchaser shall have received an Assignment of Rents and Leases
executed by IOH LLC in the form called for in the New IOH LLC Master Lease, and
IOH LLC shall remain irrevocably committed to perform its obligations under such
Assignment of Rents and Leases (contingent only upon the Closing of the
Transaction) and shall not have repudiated the same.
     (e) Purchaser shall have received an Assignment of Rents and Leases
executed by OrthoIndy in the form called for in the New OrthoIndy Master Lease,
and OrthoIndy shall remain irrevocably committed to perform its obligations
under such Assignment of Rents and Leases (contingent only upon the Closing of
the Transaction) and shall not have repudiated the same.
     (f) Seller shall have timely delivered, performed, observed and complied
with, all of the items, instruments, documents, covenants, agreements and
conditions required by this Agreement to be delivered, performed, observed and
complied with by it.
     (g) The Title Company shall remain committed to issue the Title Policy in
the form of the Title Commitment as it existed as of the expiration of the Due
Diligence Period.
     (h) Purchaser shall have received an updated Phase I (and, if necessary in
the opinion of Purchaser, a Phase II Environmental Report) covering the Land and
Improvements, which shall be addressed to Purchaser and its designee, and which
must be in a form and content acceptable to Purchaser.
     (i) No part of the Property shall have been damaged or destroyed.
     (j) No part of the Property shall have been condemned or be under threat of
condemnation.
     6.2 Failure of Conditions to Purchaser’s Obligations. In the event any one
or more of the conditions to Purchaser’s obligations are not satisfied in whole
or in part prior to the

16



--------------------------------------------------------------------------------



 



Closing, and provided such event is not waived by Purchaser as contemplated by
this Agreement, Purchaser, at Purchaser’s option, shall be entitled to:
(a) terminate this Agreement by giving immediate written notice thereto to
Seller on or prior to the Closing Date, upon which Purchaser shall receive a
prompt refund of the Earnest Money, and the Parties shall have no further
obligations or liabilities hereunder, or (b) proceed to Closing with rights of
specific performance.
     6.3 Condition to the Seller’s Obligations. The obligations of Seller to
sell the Property is subject to the satisfaction, at all times prior to and as
of the Closing, of each of the following:
     (a) All of the representations and warranties of Purchaser set forth in
this Agreement shall be true, complete and accurate.
     (b) Purchaser shall have timely delivered, performed, observed and complied
with, all of the items, instruments, documents, covenants, agreements and
conditions required by this Agreement to be delivered, performed, observed, and
complied with by it.
     (c) Purchaser and OrthoIndy have executed the New OrthoIndy Master Lease.
     (d) Purchaser and IOH LLC have executed the New IOH LLC Master Lease.

17



--------------------------------------------------------------------------------



 



ARTICLE VII.
Provisions with Respect to the Closing
     7.1 Seller’s Closing Obligations. At the Closing, Seller shall execute,
acknowledge (where applicable) and deliver to the Title Company for recording
and/or delivery to Purchaser, the following:
     (a) The Deed;
     (b) The fully executed Termination of Existing IOH LLC Lease;
     (c) The fully executed Termination of Existing OrthoIndy Lease;
     (d) The Certificate of Non-Foreign Status;
     (e) The Closing Certificate;
     (f) The Bill of Sale;
     (g) The Affidavit;
     (h) A closing statement itemizing the Purchase Price and all adjustments
thereto as provided herein (the “Closing Statement”);
     (i) Duplicates of keys, combinations, codes and security information to all
locks on the Property in the possession of Seller;
     (j) Evidence of the existence, organization and authority of Seller and of
the authority of the persons executing documents on behalf of Seller reasonable
satisfactory to Purchaser and the Title Company;
     (k) Evidence reasonably satisfactory to Purchaser that each of the Service
Contracts has either been terminated or assigned to either IOH LLC or OrthoIndy,
as appropriate;
     (l) The Title Policy, or, in the alternative, a fully “marked up” Title
Commitment signed by an authorized officer of the Title Company, showing
Purchaser as the owner of the Land and Improvements, subject only to the
Permitted Exceptions and irrevocably obligating the Title Company to issue the
Title Policy in the form of such fully “marked up” Title Commitment; and
     (m) Such other instruments or documents as are necessary or reasonably
required by Purchaser or the Title Company to consummate the transaction
contemplated

18



--------------------------------------------------------------------------------



 



hereby, provided, however that no such additional instrument or document may
expand any obligation, covenant, representation or warranty of Seller or result
in any new or additional obligation, covenant, representation or warranty of
Seller under this Agreement beyond those expressly set forth in this Agreement.
     7.2 Purchaser’s Closing Obligations. At the Closing, Purchaser shall
execute, acknowledge (where applicable) and deliver to the Title Company for
delivery to Seller:
     (a) The Closing Statement;
     (b) Wired funds for the benefit of Seller representing the cash portion of
Purchase Price due in accordance with Section 3.1 and other applicable
provisions herein;
     (c) A Secretary’s Certificate evidencing the authority of the persons
executing documents on behalf of Purchaser, which shall be in a form reasonable
satisfactory to Seller and the Title Company; and
     (d) Such other instruments or documents as are necessary or reasonably
required by Seller or the Title Company to consummate the transaction
contemplated hereby, provided, however that no such additional instrument or
document may expand any obligation, covenant, representation or warranty of
Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement.
ARTICLE VIII.
Expenses of Closing
     8.1 Adjustments. Taxes, assessments, water/sewer charges, gas, electric,
telephone or other utilities, and other operating expenses, if any, with respect
to the Property and other customary proratable items shall NOT be prorated at
the Closing (and the Purchase Price shall not be adjusted therefor), as all such
items are the responsibility of IOH LLC and/or OrthoIndy pursuant to the
Existing Leases, and shall continue to be the responsibility of IOH LLC and
OrthoIndy pursuant to the New IOH LLC Master Lease and the New OrthoIndy Master
Lease, respectively.
     8.2 Closing Costs.
     (a) Seller shall pay:
     (i) all title examination fees, the costs of the Title Commitment and
premiums for the Title Policy;

19



--------------------------------------------------------------------------------



 



     (ii) the costs of the Survey and any updates thereto;
     (iii) the costs of the Phase I and the updates thereto;
     (iv) Seller’s legal, accounting and other professional fees and expenses,
and the cost of all certificates, instruments, documents and papers required to
be delivered, or to cause to be delivered, by Seller hereunder;
     (v) the charges for or in connection with the recording and/or filing of
any instrument or document provided herein or contemplated by this Agreement or
any agreement or document described or referred to herein; and
     (vi) any and all state, municipal, local or other documentary, transfer
taxes, surtaxes or similar taxes payable in connection with the delivery or
recording of any title transfer instrument or document by Seller provided in or
contemplated by this Agreement.
     (vii) all costs, expenses, and fees, if any, associated with the payoff of
any existing loans affecting the Property or any part thereof.
     (b) Purchaser shall pay any costs incurred with respect to its inspection
of the Property, any costs related to any additional endorsements to the Title
Policy requested by Purchaser, and its legal, accounting and other professional
fees and expenses.
     Seller and Purchaser shall evenly split any and all charges by the Title
Company for escrow services for the Earnest Money and disbursements at Closing.
All other costs and expenses shall be paid by the party for whose benefit such
costs or expenses are incurred.
     8.3 Commissions/Broker’s Fees. Seller covenants and represents that it has
not dealt with any real estate or other broker, finder, agent or other person
with respect to the Transaction, who may be entitled to any commission or fee
related to same, other than Bremner Healthcare and Cain Brothers RE LLC; and
agrees to indemnify, defend and hold Purchaser harmless from any costs and
expenses (including, without any limitation, reasonable attorneys’ fees), if
any, which Purchaser may incur as a result of (a) Seller’s breach of the
foregoing representation and warranty, or (b) any claim by any real estate or
other broker, finder, agent or other person claiming by, through, or under
Seller. Seller shall pay Bremner Healthcare and Cain Brothers RE LLC all
compensation to which it may be entitled in connection with the Transaction
pursuant to a separate agreement. Purchaser covenants and represents that it has
not dealt with any real estate or other broker, finder, agent or other person
with respect to the Transaction, who may be entitled to any commission or fee
related to same; and agrees to indemnify, defend and hold Seller harmless from
any costs and expenses (including, without any limitation, reasonable attorneys’
fees), if any, which Seller may incur as a result of (a) Purchaser’s breach of
the

20



--------------------------------------------------------------------------------



 



foregoing representation and warranty, or (b) any claim by any real estate or
other broker, finder, agent or other person claiming by, through, or under
Purchaser.

21



--------------------------------------------------------------------------------



 



ARTICLE IX.
Default and Remedies
     9.1 Seller’s Default; Purchaser’s Remedies.
     (a) Seller’s Default. Seller shall be in default hereunder if it shall fail
to meet, comply with, or perform any material covenant, agreement or obligation
on its part required within the time limits and in the manner required in this
Agreement and shall fail to cure same within ten (10) Business Days after
receipt of written notice from Purchaser.
     (b) Purchaser’s Remedies. In the event Seller shall be in default hereunder
after the expiration of the applicable cure period, then Purchaser may, at
Purchaser’s sole option, either:
     (i) terminate this Agreement by written notice delivered to Seller, in
which case the Earnest Money shall be returned to Purchaser by the Title
Company, and this Agreement shall be of no further force or effect, except for
the provisions which by their terms survive the termination of this Agreement;
or
     (ii) enforce specific performance of this Agreement against Seller, in
which case it shall be entitled to recovery from Seller its reasonable costs of
and attorney’s fees in connection therewith.
In the event Purchaser terminates this Agreement as provided in
Section 9.1(b)(i) above, it shall be entitled to receive from Seller an amount
equal to all costs and expenses incurred by it with respect to the due diligence
performed by it in connection with the Transaction, as well as all its legal,
accounting and other professional fees and expenses incurred in furtherance of
the Transaction; provided, however, Seller’s total liability for such costs
shall not exceed the sum of Thirty-Five Thousand Dollars ($35,000).
     9.2 Purchaser’s Default; Seller’s Remedies.
     (a) Purchaser’s Default. Purchaser shall be in default hereunder if it
shall fail to meet, comply with, or perform any material covenant, agreement or
obligation on its part required within the time limits and in the manner
required in this Agreement and shall fail to cure same within ten (10) Business
Days after written notice from Seller.
     (b) Seller’s Remedy. In the event Purchaser shall be in default hereunder
after the expiration of the applicable cure period as provided in this
Agreement, Seller shall be entitled, as its sole and exclusive remedy, to
terminate this Agreement and receive payment of the Earnest Money from the Title
Company as full liquidated damages, and

22



--------------------------------------------------------------------------------



 



thereafter Purchaser shall have no further obligations or liability hereunder.
The parties hereto hereby acknowledge that it is impossible to more precisely
estimate the specific damage to be suffered by Seller, and the parties hereto
expressly acknowledge and intend that this provision shall be a provision for
the retention of Earnest Money and not as a penalty. Seller expressly waives
(i) any right to specific performance of this Agreement, and (ii) the defense of
lack of mutuality of remedies.
ARTICLE X.
Miscellaneous
     10.1 Survival. All of the representations, warranties, covenants,
agreements and indemnities of Seller and Purchaser contained in this Agreement
shall be deemed independent of one another and shall survive the Closing for a
period of one (1) year and shall not be deemed to merge upon the acceptance of
the Deed by Purchaser during that time period.
     10.2 Right of Assignment. Without the prior consent of Seller, Purchaser
may assign all of its rights and obligations under this Agreement to an entity
affiliated with Purchaser, provided that the original Purchaser shall continue
to remain liable in such case for the obligations of the “Purchaser” hereunder.

23



--------------------------------------------------------------------------------



 



     10.3 Notices. All notices, requests and other communications under this
Agreement shall be in writing and shall be either (a) delivered in person,
(b) sent by certified mail, return receipt requested, (c) delivered by a
nationally recognized overnight delivery service or (d) sent by facsimile
transmission and addressed as follows:

         
 
  If intended for Purchaser:   Healthcare Realty Trust Incorporated
 
      3310 West End Avenue, Suite 700
 
      Nashville, Tennessee 37203
 
      Attn: Stephen E. Cox, Jr.
 
      Phone: (615) 269-8118
 
       
 
      Fax: (615) 463-7739
 
  With a copy to:   Baker, Donelson, Bearman, Caldwell & Berkowitz
 
      211 Commerce Street, Suite 1000
 
      Nashville, TN 37201
 
      Attn: Kenneth P. Ezell, Jr.
 
      Phone: (615) 726-5721
 
      Fax: (615) 744-5721
 
        If intended for Seller:   Orthopaedics Indianapolis Surgical Associates,
LLC
 
      8450 Northwest Blvd.
 
      Indianapolis, IN 46278
 
      Attn: George G. Kellum
 
      Phone: (317) 802-2064
 
      Fax: (317) 802-2170
 
       
 
  With a copy to:   Cain Brothers RE LLC
 
      c/o J. Michael Davis
 
      One North Franklin, Suite 300
 
      Chicago, Illinois 60606
 
      Phone: (312) 604-0577
 
      Fax: (312) 456-9327
 
       
 
  With a copy to:   Joseph W. Eke
 
      9100 Keystone Crossing, Suite 400
 
      Indianapolis, IN 46240
 
      Phone: (317) 844-7400
 
      Fax: (317) 574-9426

or at such other address or facsimile number, and to the attention of such other
person, as the parties shall give notice as herein provided. A notice, request
and other communication shall be

24



--------------------------------------------------------------------------------



 



deemed to be duly received (1) if delivered in person or by a nationally
recognized overnight delivery service, when left at the address of the
recipient, and (2) if sent by facsimile, upon receipt by the sender of an
acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number; provided that if a notice, request or other
communication is received on a day which is not a Business Day, or after 5:00
P.M. on any Business Day at the addressee’s location, such notice or
communication shall be deemed to be duly received by the recipient at 9:00 a.m.
on the first Business Day thereafter.
     10.4 Entire Agreement; Modifications. This Agreement embodies and
constitutes the entire understanding between the parties with respect to the
Transaction, and all prior or contemporaneous agreements, understandings,
representations and statements (oral or written) are of no force or effect.
Neither this Agreement nor any provision hereof may be waived, modified,
amended, discharged or terminated except by an instrument in writing signed by
the Party against whom the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument. This Agreement, although initially drawn by one of the Parties
hereto, shall not be construed for or against either party as a result thereof
in any dispute pertaining to this Agreement or the Transaction, but this
Agreement shall be interpreted in accordance with language hereof in an effort
to reach the result intended thereby.
     10.5 Applicable Law; Venue. THIS AGREEMENT AND THE TRANSACTION SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF INDIANA;
AND THE VENUE FOR ANY ACTION BROUGHT UNDER THIS AGREEMENT AND THE TRANSACTION
CONTEMPLATED HEREBY SHALL LIE EXCLUSIVELY IN THE FEDERAL COURTS IN MARION
COUNTY, INDIANA.
     10.6 Captions. The captions in this Agreement are inserted for convenience
of reference only and in no way define, describe, or limit the scope or intent
of this Agreement or any of the provisions hereof.
     10.7 Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, and assigns; provided,
however the delivery of the Agreement by one party shall not be binding upon
either until both parties have fully executed same. This Agreement, however, may
be executed in multiple counterparts, each of which shall be deemed an original
and all of which, together upon full execution, shall constitute one and the
same instrument.
     10.8 Time is of the Essence. With respect to all provisions of this
Agreement, time is of the essence. However, if the first or last date of any
period which is set out in any provision

25



--------------------------------------------------------------------------------



 



of this Agreement falls on a day which is not a Business Day, then, in such
event, the time of such period shall start or end, as the case may be, on the
next day which is a Business Day.
     10.9 Waiver of Conditions. Any Party may at any time or times, at its
election, waive any of the conditions to its obligations hereunder, but any such
waiver shall be effective only if contained in a writing signed by such Party.
No waiver by a Party of any breach of this Agreement or of any warranty or
representation hereunder by the other Party shall be deemed to be a waiver of
any other breach or warranty or representation by such other Party (whether
preceding or succeeding and whether or not of the same or similar nature), and
no acceptance of payment or performance by a Party after any breach by the other
Party shall be deemed to be a waiver of any breach of this Agreement or of any
representation or warranty hereunder by such other Party, whether or not the
first Party knows of such breach at the time it accepts such payment or
performance. No failure or delay by a Party to exercise any right it may have by
reason of the default of the other Party shall operate as a waiver of default or
modification of this Agreement or shall prevent the exercise of any right by the
first Party while the other Party continues to be so in default.
     10.10 Severability. In the event any term or provision of this Agreement be
determined by appropriate judicial authority to be illegal or otherwise invalid,
such provision shall be given its nearest legal meaning or be construed as
deleted as such authority determines, and the remainder of this Agreement shall
be construed to be in full force and effect.
     10.11 No Recording. Neither party shall record this Agreement or any short
form, memorandum or notice thereof in any public or governmental office.
     10.12 Attorneys’ Fees. In the event of any litigation between the Parties
under this Agreement, the prevailing party, in addition to those damages and
other awards given such party therein, shall be entitled to reasonable
attorneys’ fees and court costs at all trial and appellate levels.
     10.13 Independent Consideration. Seller hereby acknowledges the receipt of
the Independent Consideration, which amount the Parties bargained for and agreed
to as consideration for Purchaser’s exclusive right to inspect and purchase the
Property and for Seller’s execution, delivery and performance of this Agreement.
The Independent Consideration is in addition to and independent of any other
consideration or payment provided for in this Agreement, is nonrefundable, and
it is fully earned and shall be retained by Seller notwithstanding any other
provisions of this Agreement.
     10.14 Escrow Agent. The Title Company shall promptly deposit the Earnest
Money and hold the same and disburse the same in accordance with this Agreement.
The Earnest Money shall be applied against the Purchase Price at Closing, or
refunded to Purchaser or paid to

26



--------------------------------------------------------------------------------



 



Seller if this transaction is not closed, as the case may be, all in accordance
with the terms of this Agreement. In performing any of its duties hereunder, the
Title Company shall not be liable to a party or to any third person for any
erroneous delivery to Purchaser or Seller of monies subject to the escrow, nor
shall the Title Company incur any liability to anyone for any damages, losses or
expenses, except for the Title Company’s own willful default, gross neglect or
breach of trust. In the event Title Company has doubts as to its duties or
liabilities under this Agreement, the Title Company may, in its discretion,
continue to hold monies in escrow until the Parties mutually agree on
disbursement thereof, or until a court of competent jurisdiction shall determine
the rights of the Parties thereto. Alternatively, the Title Company may elect to
deposit the funds held with a court having jurisdiction of the dispute, and upon
notifying the Parties of such disposition, all liability of the Title Company
under this Agreement shall terminate. In the event of any action between
Purchaser and Seller in which the Title Company is made a party by virtue of
serving as the escrow agent under this Agreement, or in the event of any suit in
which the Title Company interpleads the monies in escrow, the Title Company
shall be entitled to recover all costs including a reasonable attorney’s fee
through all trials, appeals and other proceedings from the losing party.
     10.15 Third-Party Beneficiaries. This Agreement is not intended to and
shall not inure to the benefit of any third-party.
(Signatures on the following pages)

27



--------------------------------------------------------------------------------



 



[Signature page — Agreement of Sale and Purchase — Purchaser]
     EXECUTED on the date set forth below to be effective as of the Effective
Date.

                  PURCHASER:    
 
                HEALTHCARE REALTY TRUST
INCORPORATED,
a Maryland corporation    
 
           
 
  By:   /s/ B. Douglas Whitman II    
 
     
 
   
 
  Printed:   B. Douglas Whitman II     
 
           
 
           
 
  Its:   Senior Vice President     
 
           
 
           
 
  Date:   June 9, 2006     
 
           
 
                Purchaser’s Tax Identification Number: 62-1507028    

28



--------------------------------------------------------------------------------



 



[Signature page — Agreement of Sale and Purchase — Seller]
     EXECUTED on the date set forth below to be effective as of the Effective
Date.

                  SELLER:    
 
                ORTHOPAEDICS INDIANAPOLIS
SURGICAL ASSOCIATES, LLC,
an Indiana limited liability company    
 
           
 
  By:   /s/ George G. Kellum III    
 
     
 
 
 
  Printed:   George G. Kellum III     
 
         
 
           
 
  Its:   Secretary     
 
         
 
           
 
  Date:   June 9, 2006    
 
           
 
                Seller’s Tax Identification Number: 35-1988341   
 
             

29



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit A
  Legal Description of the Land
 
   
Exhibit B
  Form of Bill of Sale and Assignment
 
   
Exhibit C
  Form of Certificate of Non-Foreign Status
 
   
Exhibit D
  Form of Closing Certificate
 
   
Exhibit E
  Form of Deed
 
   
Exhibit F
  List of Service Contracts

30